DETAILED ACTION

	This office action is in regards to the amendment provided under the After Final Consideration Program (AFCP) 2.0.
	Claims 1 and 9 have been amended. 
	Claims 1-20 remain pending in this application. 

Response to Arguments
Applicant’s arguments, filed July 25, 2022, with respect to 35 USC § 103 rejection while modifying primary art Yamada with Tryhorn, have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 4,079,704), hereafter Hayashi, in view of Tryhorn (US 3,102,381).
Regarding claims 1 and 9, Hayashi discloses a cylinder head (10) for covering a combustion chamber (12) of an internal combustion engine (title), comprising: a fluid conducting duct (14) for feeding in a fluid to or discharging a fluid from the combustion chamber (exhaust port); a cooling duct (24) for a cooling fluid for cooling the cylinder head; and at least one material cutout (22) for thermal insulation, wherein the at least one material cutout is formed in a main body of the cylinder head and is arranged between the fluid conducting duct and the cooling duct (Fig. 2 and Fig. 3), such that the at least one material cutout thermally insulates the fluid conducting duct from the cooling duct (the cutout 22 is between exhaust port and liquid passageway 24); wherein the at least one material cutout is arranged such that the at least one material cutout is separated from the fluid conducting duct by way of the main body (Fig. 2 and Fig. 3 depict the cutout as a separate structure), and wherein the cutout has a ring segment-shaped cross section and surround the fluid conducting duct in an annular manner; and/or a sleeve segment-shaped configuration and surrounding the fluid conducting duct in a sleeve-shaped manner (Fig. 2 and Fig. 3; abstract)
Hayashi does not disclose the at least one material cutout has a plurality of cutout regions. Tryhorn discloses a cylinder head (8) having a material cutout (10) with a plurality of cutout regions (Fig. 2 depicts space 10 divided into multiple regions, and surrounding an annular exhaust duct) which: are connected fluidically to one another by way of ducts in the main body (the dividers of regions in Fig. 2 allow for the air to be fluidly connected). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the material cutout configuration of Tryhorn in the engine of Hayashi, in order to distribute the cooling while providing a better structural integrity of the cylinder head.

Regarding claim 3, Hayashi discloses the cylinder head as claimed in claim 1, wherein: the fluid conducting duct is configured as an exhaust gas duct (14, exhaust port) and/or the cylinder head has a valve (16) which is arranged for sealing the fluid conducting duct on the combustion chamber side (Fig. 1 and Fig. 2); and/or the cooling duct is arranged for cooling a cylinder head bottom region of the main body; and/or the cooling duct is arranged adjacently with respect to a cylinder head bottom region of the main body (Fig. 1 and Fig. 2).

Regarding claim 4, Hayashi discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout is configured such that it reduces a transmission of heat between the cooling duct and the fluid conducting duct; and/or the at least one material cutout is configured such that it insulates the fluid conducting duct and the cooling duct thermally from one another at least partially (the cutout 22 is between exhaust port and liquid passageway 24, hence reducing a transmission of heat).

Regarding claim 5, Hayashi discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout is flowed through by ambient air; and/or the at least one material cutout forms an air gap between the fluid conducting duct and the cooling duct (Fig. 1 and Fig. 2).

Regarding claim 6, Hayashi discloses the cylinder head as claimed in claim 1, wherein: an outer contour of the at least one material cutout follows an outer contour of the fluid conducting duct and/or of the cooling duct at least in sections at a substantially constant spacing; and/or the at least one material cutout surrounds the fluid conducting duct in sections or completely; and/or the at least one material cutout has a ring segment-shaped cross section and/or is of a sleeve segment-shaped configuration (abstract discloses that the cutout surrounds the exhaust port, and Fig. 1 and Fig. 2 depict the cutout having a substantially constant spacing).
Regarding claim 7, Hayashi discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout follows the fluid conducting duct along at least 50%, 60%, 70%, 80% or 90% of a length of the fluid conducting duct at a substantially constant spacing; and/or the at least one material cutout ends adjacently with respect to a cylinder head bottom region of the main body: and/or the at least one material cutout opens into an outer face of the cylinder head in order to enable circulation of air through the at least one material cutout (Fig. 1 and Fig. 2).

Regarding claim 8, Hayashi discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout encloses the fluid conducting duct substantially completely with the exception of a cylinder head bottom region of the main body and a supporting region of the main body, wherein the supporting region supports the fluid conducting duct; and/or the at least one material cutout encloses the fluid conducting duct at least partially (abstract discloses that the cutout surrounds the exhaust port, and Fig. 1 and Fig. 2).

Regarding claim 10, Hayashi is silent to a cylinder head as claimed in claim 1, wherein: a material thickness of the main body between the fluid conducting duct and the at least one material cutout is greater than or equal to 5 mm and/or less than or equal to 10 mm; and/or a material cutout thickness of the at least one material cutout in a radial direction of the fluid conducting duct is greater than or equal to 5 mm and/or less than or equal to 15 mm. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a material thickness ranging between 5mm and 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance the size of the engine and the structural integrity would be the driving factors for material thickness of the main body between the fluid conducting ducts. 

Regarding claim 11, Hayashi as modified with Tryhorn discloses the cutout surrounding the fluid conducting duct at least partially in a ring segment-shaped manner (abstract of Hayashi). Hayashi is silent to the fluid conducting duct has an opening on an outer side of the cylinder head; and the at least one material cutout has an opening on the outer side of the cylinder head. Tryhorn discloses an outer side of a cylinder head depicting the fluid conduction opening and the cutout opening on the outer side of the cylinder head (Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the outer side of Tryhorn’s cylinder head such that has opening as taught by Hayashi, in order simplify the manufacturing process. 

Regarding claim 13, Hayashi discloses the cylinder head as claimed in claim 1, wherein:  the at least one material cutout is configured such that it is separated fluidically from the fluid conducting duct (Fig. 1 and Fig. 2).

Regarding claim 19, Hayashi discloses the cylinder head as claimed in claim 3, wherein the valve is a poppet valve (16, Fig. 1 and Fig. 2).

Claims 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 4,079,704), in view of Tryhorn (US 3,102,381), and in further view of Tazawa (JP 20132211459 A), and as evidenced with Gupta (US 2010/0294226 A1).
Regarding claim 12, Hayashi as modified with Tryhorn is silent to having an annular web section formed between the opening of the fluid conducting duct and the opening of the at least one material cutout, wherein the annular web section has at least one fastening device for attachment of a fluid line in a fluidic connection to the fluid conducting duct. Tazawa discloses a cylinder head (1) comprising an annular web section formed between the opening of the fluid conducting duct and the opening of the at least one material cutout, wherein the annular web section has at least one fastening device for attachment of a fluid line in a fluidic connection to the fluid conducting duct (Fig. 3 depicts mounting holes of exhaust ports on each side, and additional opening further away). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an annular web section of Tazawa to the cylinder head of Hayashi in order to provide means for attaching an exhaust manifold to the cylinder head.

Regarding claim 13, Hayashi as modified with Tryhorn and Tazawa, discloses the main body has a supporting region which is arranged between the fluid conducting duct and the at least one material cutout for the support of the fluid conducting duct in the main body; and/or the at least one material cutout is configured such that it is separated fluidically from the fluid conducting duct (as described in claim 12, in regards to the web section, in Fig. 3 Tazawa depicts mounting holes of exhaust ports on each side, and additional opening further away).

Regarding claim 20, Hayashi as modified with Tryhorn and Tazawa is silent to having a threaded hole, however it’s known in the art to provide attachment means such as threaded screws that match threaded holes, as evidenced by Gupta. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 10,161,289 B2), hereafter Woo, in view of Hayashi et al. (US 4,079,704), in view of Tryhorn (US 3,102,381).
Regarding claims 14 and 15, Hayashi modified with Tryhorn is silent to a cooling arrangement being applied in a motor vehicle/utility vehicle. Woo discloses a sports utility vehicle with a cooling structure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling arrangement of Hayashi as modified with Tryhorn in the engine of Woo in order to achieve necessary cooling of the cylinder head. 

Claims 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 4,079,704), in view of Tryhorn (US 3,102,381), and in further view of Yamada et al. (US 4,825,816), hereafter Yamada.
Regarding claims 2 and 16-18, Hayashi as modified with Tryhorn is silent a cylinder head as claimed in claim 1, wherein: the at least one material cutout is produced by way of primary forming, reshaping and/or cutting; and/or the main body is cast or printed; and/or the at least one material cutout is formed during the primary forming of the main body or subsequently thereto. Yamada discloses a cylinder head as claimed in claim 1, wherein: the at least one material cutout is produced by way of primary forming, reshaping and/or cutting; and/or the main body is cast or printed; and/or the at least one material cutout is formed during the primary forming of the main body or subsequently thereto (column 7, line 17-22). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce the cylinder head of Hayashi as modified with Tryhorn, and as taught by Yamada in order to produce a desired cooling structure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/LINDSAY M LOW/            Supervisory Patent Examiner, Art Unit 3747